PER CURIAM.
Appellant appeals from an order awarding attorney’s fees on the ground that the trial court erred in applying a contingency risk multiplier where the requirements for such an award as set forth in Standard Guar. Ins. Co. v. Quanstrom, 555 So.2d 828 (Fla.1990), were not met.
The record on appeal contains sufficient evidence to support the trial court’s appli*658cation of the contingency risk multiplier. Therefore, we find that the trial court did not err in the amount of fees it awarded. However, we find that the trial court erred by not setting forth the specific findings as required by Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), and we must remand for the entry of an order complete with findings as required by Rowe. See, e.g., Abdalla v. Southwind, Inc., 561 So.2d 468 (Fla. 2d DCA 1990).
AFFIRMED in part and REMANDED.
GUNTHER, TAYLOR and HAZOURI, JJ., concur.